[Cite as Thomas v. Bauschlinger, 2011-Ohio-4940.]


STATE OF OHIO                   )                       IN THE COURT OF APPEALS
                                )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

DAVID THOMAS                                            C.A. No.     25868

        Appellant

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
JIM BAUSCHLINGER, et al.                                COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellees                                       CASE No.   CV 2010-09-6144

                                DECISION AND JOURNAL ENTRY

Dated: September 28, 2011



        WHITMORE, Judge.

        {¶1}    Plaintiff-Appellant, David Thomas, appeals from the judgment of the Summit

County Court of Common Pleas, granting summary judgment in favor of Defendant-Appellees,

the City of Barberton and its Building Commissioner, Thomas Bauschlinger (collectively

“Barberton”). This Court reverses.

                                                    I

        {¶2}    In August 2008, Barberton demolished a structure located at 1277 ½ Prospect

Street. Thomas purchased the 1277 Prospect Street property in late October 2008 from the

previous owner, RBS Citizens Bank. The fall of the following year, Barberton passed an

ordinance certifying the costs of the demolition to the county auditor. In 2010, Thomas was

assessed the costs of the demolition that took place on the property prior to his purchase.
                                                2


       {¶3}    On September 9, 2010, Thomas filed suit against Barberton, seeking to recover

the $2,626 assessment he paid for the demolition.1 Barberton filed a motion for summary

judgment on February 9, 2011, and Thomas filed a memorandum in opposition shortly thereafter.

On March 3, 2011, the trial court granted summary judgment in favor of Barberton.

       {¶4}    Thomas now appeals from the trial court’s judgment and raises six assignments of

error for our review. For ease of analysis, we consolidate the assignments of error.

                                                II

                                Assignment of Error Number One

       “THE TRIAL COURT ERRORED (sic) IN FINDING THAT                                  THE
       UNDERLYING FACTS IN THIS CASE WERE UNDISPUTED.”

                               Assignment of Error Number Two

       “TRIAL COURT ERRORED IN FINDING THAT DEFENDANTS HAD
       PROVIDED EVIDENCE DEMONSTRATED THAT ACTIONS OF
       DEFENDANTS WERE WITHIN STATUTWS.” (Sic.)

                               Assignment of Error Number Three

       “TRIAL COURT ERRORED (sic) IN FINDING THAT REASONABLE MINDS
       COULD ONLY CONCLUDE THAT DEFENDANTS WERE ENTITLED TO
       JUDGEMENT (sic) AS A MATTER OF LAW.”

                               Assignment of Error Number Four

       “TRIAL COURT ERRORED (sic) IN FINDING THAT THERE WERE NO
       QUESTIONS OF FACT TO BE RESOLVED[.]”




1
  Although Thomas concedes that he paid the assessment at issue, R.C. 2723.01 permits an
aggrieved party to bring an action to recover unlawfully collected assessments, provided that the
party brings the action within one year of the assessment’s collection.
                                                 3


                                Assignment of Error Number Five

       “TRIAL COURT ERRORED (sic) IN NOT RULEING (sic) IF DEFENDANTS
       WERE ENTITLED TO JUDGEMENT (sic) AS A MATTER OF LAW.”

                                 Assignment of Error Number Six

       “THE TRIAL COURT ERRORED (sic) IN GRANTING SUMMARY
       JUDGEMENT (sic).”

       {¶5}     In all of his assignments of error, Thomas argues the trial court erred by granting

summary judgment in favor of Barberton. We agree.

       {¶6}     This Court reviews an award of summary judgment de novo. Grafton v. Ohio

Edison Co. (1996), 77 Ohio St.3d 102, 105. We apply the same standard as the trial court,

viewing the facts of the case in the light most favorable to the non-moving party and resolving

any doubt in favor of the non-moving party. Viock v. Stowe-Woodward Co. (1983), 13 Ohio

App.3d 7, 12.

       {¶7}     Pursuant to Civ.R. 56(C), summary judgment is proper if:

       “(1) No genuine issue as to any material fact remains to be litigated; (2) the
       moving party is entitled to judgment as a matter of law; and (3) it appears from
       the evidence that reasonable minds can come to but one conclusion, and viewing
       such evidence most strongly in favor of the party against whom the motion for
       summary judgment is made, that conclusion is adverse to that party.” Temple v.
       Wean United, Inc. (1977), 50 Ohio St.2d 317, 327.

The party moving for summary judgment bears the initial burden of informing the trial court of

the basis for the motion and pointing to parts of the record that show the absence of a genuine

issue of material fact. Dresher v. Burt (1996), 75 Ohio St.3d 280, 292-93. Specifically, the

moving party must support the motion by pointing to some evidence in the record of the type

listed in Civ.R. 56(C). Id. Once this burden is satisfied, the non-moving party bears the burden

of offering specific facts to show a genuine issue for trial. Id. at 293. The non-moving party

may not rest upon the mere allegations and denials in the pleadings but instead must point to or
                                                 4


submit some evidentiary material that demonstrates a genuine dispute over a material fact.

Henkle v. Henkle (1991), 75 Ohio App.3d 732, 735.

       {¶8}     Barberton moved for summary judgment on the basis of an ordinance that it

passed on September 14, 2009 and two sections of the Revised Code; namely, R.C. 715.26 and

R.C. 715.261.    R.C. 715.26(B) gives a municipal corporation the authority to remove any

“insecure, unsafe, or structurally defective” structures. The municipal corporation then may

collect the costs incurred in demolishing a structure, pursuant to R.C. 715.261. R.C. 715.26(B).

One method for doing so is to certify the demolition costs to the county auditor, pursuant to R.C.

715.261(B)(1). That statute provides as follows:

       “The clerk of the legislative authority of the municipal corporation *** may
       certify the total costs, together with a proper description of the lands, to the
       county auditor who shall place the costs upon the tax list and duplicate. The costs
       are a lien upon such lands from and after the date the costs were incurred. The
       costs shall be collected as other taxes and returned to the municipal corporation
       ***, as directed by the clerk of the legislative authority in the certification of the
       total costs or in an affidavit from the agent delivered to the county auditor or
       county treasurer. The placement of the costs on the tax list and duplicate relates
       back to, and is effective in priority, as of the date the costs were incurred,
       provided that the municipal corporation *** certifies the total costs within one
       year from the date the costs were incurred.” (Emphasis added.) R.C.
       715.261(B)(1).

Alternatively, a municipal corporation may collect demolition costs by commencing a civil

action against the owner of the property. R.C. 715.261(B)(2). Barberton opted to collect its

demolition costs here by way of certification to the county auditor.

       {¶9}     There is no dispute that Barberton demolished the structure on the property at

issue in August 2008, more than one year before it certified the costs to the auditor. Barberton’s

Ordinance No. 139-2009, which certified the demolition costs at issue, specifically provides that

it pertains to demolitions that took place “from September 2008 through August 2009[.]”

Accordingly, Ordinance No. 139-2009 does not encompass the demolition that Barberton
                                                  5


performed at the Prospect Street address in August 2008. The assessment itself was improper

because Barberton did not certify the total costs of the demolition “within one year from the date

the costs were incurred.” R.C. 715.261(B)(1).

       {¶10} The record reflects that Barberton moved for summary judgment solely on the

basis that it properly certified the costs of the demolition on Prospect Street to the county auditor.

Barberton’s own exhibits, however, do not support that conclusion. Because the assessment was

improper, Barberton failed to demonstrate that it was entitled to judgment as a matter of law on

that basis. See Dresher, 75 Ohio St.3d at 292-93. As such, Thomas’ argument that the trial

court erred by entering summary judgment in favor of Barberton has merit. His assignments of

error are sustained on that basis.

                                                 III

       {¶11} Thomas’ assignments of error are sustained for the reasons set forth above. The

judgment of the Summit County Court of Common Pleas is reversed, and the cause is remanded

for further proceedings consistent with the foregoing opinion.

                                                                                 Judgment reversed,
                                                                                and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                6


period for review shall begin to run. App.R. 22(E). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellees.




                                                    BETH WHITMORE
                                                    FOR THE COURT


BELFANCE, P. J.
DICKINSON, J.
CONCUR

APPEARANCES:

DAVID C. THOMAS, pro se, Appellant.

JAMES A. MERLITTI, Attorney at Law, for Appellee.